JUDGMENT
Re, Chief Judge-.
In accordance with the opinion of the United States Court of Appeals for the Federal Circuit in Tomoegawa U.S.A., Inc. v. United States, 861 F.2d 1275 (Fed. Cir. 1988), and in accordance with the representations of the parties,
It is hereby ordered, adjudged and decreed: that the dry imaging ink and the toner for APECO 620 are classifiable under item 432.25, TSUS, with duty assessed at the rate of 7.9 per centum, and it is further,
Ordered, adjudged and decreed: that the action is dismissed.